Exhibit 10.4

AMENDED AND RESTATED EMPLOYMENT AND NON-COMPETITION

AGREEMENT

This AMENDED AND RESTATED EMPLOYMENT AND NON-COMPETITION AGREEMENT (this
“Agreement”) is effective as of April 25, 2017 (the “Effective Date”), by and
between Addus HealthCare, Inc., an Illinois corporation (the “Company”), and
James Zoccoli, an individual domiciled in the State of Texas (the “Executive”).

WHEREAS, the Company, its parent and its subsidiaries (collectively, the “Addus
HealthCare Group”) provide home care services to individuals, county and state
governments, health maintenance organizations, independent physician
associations, insurance companies, facilities, other business purchasers of such
services, and to the general public at large.

WHEREAS, the Executive is currently employed by the Company as its Chief
Information Officer pursuant to an Employment and Non-Competition Agreement
dated February 25, 2016 (the “Original Date”) (the “Prior Agreement”), and the
parties hereto desire to enter this Agreement to secure the Executive’s
continued employment, all on the terms and conditions set forth herein.

WHEREAS, by virtue of the Executive’s employment by the Company pursuant to the
terms hereof, the Executive will obtain and become familiar with certain
valuable confidential and proprietary information relating to the Addus
HealthCare Group, its customers and employees.

WHEREAS, the Company desires to protect the goodwill and all proprietary rights
and information of the Addus HealthCare Group.

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, the parties hereto, intending to be legally bound, agree as
follows:

 

  1. Effectiveness; Term of Employment.

 

  (a) This Agreement shall automatically become effective on the Effective Date.

 

  (b)

The Company hereby employs the Executive, and the Executive hereby accepts
employment by the Company, for the period commencing as of the Original Date and
ending on the fourth (4th) anniversary of the Original Date, or on such earlier
date as provided pursuant to the terms and conditions of this Agreement (the
“Initial Employment Term”). At the end of the Initial Employment Term, this
Agreement shall automatically renew for successive one (1) year terms (each, as
may be earlier terminated pursuant to the terms and conditions of this
Agreement, an “Additional Employment Term” and, together with the Initial
Employment Term, as may be earlier terminated pursuant to the terms and
conditions of this Agreement, the “Employment Term”), unless either party
provides notice to the other of its or his intention not to renew this Agreement
at least thirty (30) days prior to the expiration of the Initial

 

1



--------------------------------------------------------------------------------

Employment Term or any Additional Employment Term (a “Non-Renewal”). During the
Employment Term, the Executive shall (i) devote substantially all of his
professional time, loyalty and efforts to discharge his duties hereunder on a
timely basis; (ii) use his best efforts to loyally and diligently serve the
business and affairs of the Addus HealthCare Group; and (iii) endeavor in all
respects to promote, advance and further the Addus HealthCare Group’s interests
in all matters.

 

  2. Employment Duties.

During the Employment Term, the Company will employ the Executive as its Chief
Information Officer, a senior executive position that reports directly to the
Chief Executive Officer of the Company. The Executive’s principal duties and
responsibilities shall be those reflected in the employment description set
forth on Exhibit A hereto.

 

  3. Compensation.

The Company will pay the Executive as follows during the Employment Term:

 

  (a) Base Salary. Commencing March 5, 2017, the Company shall pay the Executive
a base salary at the annual rate of Three Hundred Forty Thousand Dollars
($340,000), which shall be paid in accordance with the normal payroll practices
of the Company and shall be subject to applicable withholdings and deductions.
Thereafter, the Executive’s base salary shall be subject to review and
adjustment upward by the compensation committee (the “Compensation Committee”)
of the board of directors of Addus HomeCare Corporation (“Addus HomeCare”) (the
“Board of Directors”) on or about each anniversary of the Effective Date for
each year during the Employment Term (as adjusted from time-to-time, the “Base
Salary”).

 

  (b) Bonus. The Executive, at the discretion of the Compensation Committee,
shall be eligible (but not entitled) to receive an annual bonus as set forth on
Exhibit B hereto. The Compensation Committee, at its sole discretion, may
determine the amount of the annual bonus, if any, to which the Executive may
become entitled based on the quantitative and qualitative factors described on
Exhibit B or any other factors the Compensation Committee may deem appropriate
from time to time. All amounts payable pursuant to this Section 3(b), if any,
shall be paid within no more than thirty (30) days after completion of Addus
HomeCare’s audited financial statements for the most recently completed fiscal
year, but in all events, in the fiscal year following the fiscal year in which
it was earned, and shall be subject to applicable withholdings and deductions.
Bonus is not salary and is earned on the day it is paid. To be eligible to
receive the bonus, the Executive must be actively employed and must not have
given notice of termination on or prior to such date.

 

2



--------------------------------------------------------------------------------

  (c) Options. The Executive has previously received equity awards pursuant to
the Prior Agreement.

 

  4. Expenses.

It is recognized that the Executive in the performance of his duties hereunder
may be required to expend sums for travel (e.g., airfare, automobile rental,
etc.), entertainment and lodging. During the Employment Term, the Company shall
reimburse the Executive for reasonable business expenses incurred by him during
the Employment Term in connection with the performance of his duties hereunder
conditioned upon and subject to the Company’s established policies and
procedures, including written receipt from the Executive of an itemized
accounting in accordance with the Company’s regular business expense
verification practices. Such policies shall also be in effect for frequent
travel by the Executive to the Company’s Corporate Center which it is agreed
shall be as needed and commensurate with the Executive’s duties and
responsibilities during his employment hereunder; such time spent onsite at the
Corporate Center may vary from time to time depending on the Executive’s tenure
and the results of the Company.

 

  5. Benefits.

During the Employment Term, the Executive shall be entitled to benefits under
such plans, programs or arrangements as the Board of Directors may establish or
maintain from time to time for similarly-situated employees, and in accordance
with its policies, which may change at the sole discretion of the Board of
Directors. Benefits as of the Effective Date are:

 

  (a) Four (4) weeks paid vacation during each year of employment. Subject to
the Company’s established policies and procedures, vacation may be carried over
to a subsequent year of employment, not to exceed eight (8) weeks during any
calendar year of employment.

 

  (b) Five (5) days personal/sick leave per year, with pay. Personal/sick days
may be carried over to a subsequent year of employment, not to exceed ten
(10) days during any calendar year of employment.

 

  (c) Six (6) Company holidays, plus two (2) floating holidays, per year.

 

  (d) Coverage beginning on the Original Date under the health benefit plan
provided by the Company to its executives, which may change, at the sole
discretion of the Board of Directors, from time to time. The Company will cover
the Executive and his dependents, if any, during the Employment Term to the same
extent and according to the same terms as the Company’s other executives are
covered.

 

  (e) Life insurance policy beginning on the Original Date with a face amount of
up to five (5) times the Base Salary, provided that the Company shall not be
required to spend greater than three percent (3%) of the Base Salary in
purchasing such insurance policy.

 

3



--------------------------------------------------------------------------------

  (f) Short-term and long-term disability insurance beginning on the Original
Date to the same extent and according to the same terms as the Company’s other
similarly-situated executives are covered, which may change, at the sole
discretion of the Board of Directors, from time to time.

 

  (g) Tuition reimbursement shall be available for courses relevant to the
Executive’s position and taken at an accredited institution, subject to prior
approval by the Board of Directors.

 

  (h) Participation in the Company’s 401(k) plan up to the defined Internal
Revenue Service limit beginning 30 days after the Original Date. The Company
will annually match 6% of the Executive’s annual contribution to such plan
during the Employment Term, subject to the Company’s established policies and
procedures.

 

  6. Termination by Company.

 

  (a) The Company may terminate the Executive’s employment hereunder at any time
for Reasonable Cause. The term “Reasonable Cause” shall be limited to the
following:

(i) A material breach or omission by the Executive of any of his duties or
obligations under this Agreement (except due to Disability, as defined below)
that the Executive shall fail to cure after receipt of written notice of such
breach or omission from the Company’s President and Chief Executive Officer (the
“CEO”) or Board of Directors, which notice shall designate the period of time
within which the breach or omission must be cured to the satisfaction of the CEO
or the Board of Directors, as applicable, in order to prevent a termination for
Reasonable Cause; provided, however, that the Executive shall only be permitted
the opportunity to cure such breaches or omissions a total of two times in any
twelve (12)-month rolling period;

(ii) The Executive shall willfully engage in any action that materially damages,
or that may reasonably be expected to materially damage, the Addus HealthCare
Group or the business or goodwill thereof;

(iii) The Executive shall breach his fiduciary duty to the Addus HealthCare
Group;

(iv) The Executive shall commit any act involving fraud, the misuse or
misappropriation of money or other property of the Addus HealthCare Group, a
felony, habitual use of drugs or other intoxicants or chronic absenteeism;

(v) Gross negligence or willful misconduct by the Executive;

 

4



--------------------------------------------------------------------------------

(vi) The Executive shall commit acts constituting gross insubordination, such
as, without limitation, the intentional disregard of any reasonable directive of
the CEO or the Board of Directors;

(vii) The Executive shall fail to perform any material duty in a timely and
effective manner and shall fail to cure any such performance deficiency after
receipt of written notice of the deficiency from the CEO or Board of Directors,
which notice shall designate the period of time within which the performance
deficiency must be cured to the satisfaction of the CEO or the Board of
Directors, as applicable, in order to prevent a termination for reasonable
cause; provided, however, that the Executive shall only be permitted the
opportunity to cure performance deficiencies a total of two times in any twelve
(12)-month rolling period; or

 

  (b) The Executive’s employment hereunder shall be terminated in the event of
his death, and the Company may terminate the Executive’s employment hereunder if
the Executive suffers a physical or mental disability (a “Disability”) so that
the Executive is or, in the opinion of an independent physician retained by the
Company for purposes of this determination will be, unable to perform his duties
in a manner satisfactory to the Company for a period of ninety (90) days out of
any one hundred eighty (180) consecutive-day period (in which event the
Executive shall be deemed to have suffered a permanent Disability).

 

  (c) The Company may terminate the Executive’s employment hereunder at any time
for any other reason, or for no reason.

 

  (d) Termination of the Executive’s employment for any reason shall terminate
the Employment Term but shall not affect the Executive’s obligations pursuant to
Section 9 hereof, which obligations shall remain in effect for the period
therein provided.

 

  7. Termination by the Executive.

The Executive may terminate his employment with the Company (a) for Good Reason
(as defined below) or (b) without Good Reason, in each case, upon not less than
thirty (30) days prior written notice to the Company; provided, however, that
after the receipt of such notice, the Company may, in its discretion accelerate
the effective date of such termination at any time by written notice to the
Executive. Termination of the Executive’s employment by the Executive shall
terminate the Employment Term, but shall not affect the Executive’s obligations
under Section 9 hereof, which obligations shall remain in effect for the period
therein provided. As used herein, “Good Reason” means (i) any reduction in the
Executive’s Base Salary, (ii) any material reduction to the Executive’s
employment duties and responsibilities, (iii) any willful breach by the Company
of any material term of this Agreement, other than a breach which is remedied by
the Company within 10 days after receipt of written notice given by the
Executive, or (iv) a change in the Executive’s direct reporting duty to a person
other than the Chief Executive Officer of the Company or the Board of Directors.

 

5



--------------------------------------------------------------------------------

  8. Rights and Obligations Upon Termination.

 

  (a) If the Executive’s employment is terminated by the Company pursuant to
Section 6(a) or 6(b) hereof or by the Executive pursuant to Section 7(b) hereof,
the Executive or his estate shall have no further rights against the Addus
HealthCare Group hereunder, except for the right to receive, with respect to the
period prior to the effective date of termination:

(i) Any unpaid Base Salary under Section 3(a) hereof for any period prior to the
effective date of termination;

(ii) Any accrued but unpaid benefits under Section 5 hereof for any period prior
to the effective date of termination; and

(iii) In the case of termination pursuant to Section 6(b), eligibility for life
or disability insurance benefits described in Sections 5(e) or (f), as
applicable.

Such payments shall be made to the Executive whether or not the Company chooses
to utilize the services of the Executive for the required notice period
specified in Section 7.

 

  (b) If the Executive’s employment is terminated pursuant to Section 6(c)
hereof or Section 7(a) hereof, or as a result of Non-Renewal by the Company, the
Executive shall be entitled to, in lieu of any further payments to the Executive
for periods subsequent to the date of termination:

(i) Any unpaid Base Salary under Section 3(a) hereof for any period prior to the
effective date of termination;

(ii) A pro rata portion of the bonus under Section 3(b) hereof based on what
Executive would have been entitled to receive pursuant to the Company’s
then-effective bonus plan had his employment not been terminated, which shall be
payable following the time the Company determines the amount of bonuses payable
to its executives following the end of the year in which termination occurs,
which determination will be based on the actual performance of the Company;

(iii) Any accrued but unpaid benefits under Section 5 hereof for any period
prior to the effective date of termination, in accordance with the terms of the
applicable plan or arrangement;

(iv) Conditioned upon the Executive’s strict compliance with the post-employment
restrictions described in Section 9 below and subject to applicable
withholdings, severance pay (“Base Severance Pay”) in an amount equal to the
Executive’s Base Cash Compensation (as defined below) to be paid in equal
installments on the Company’s regular pay

 

6



--------------------------------------------------------------------------------

dates over the twelve (12) month period following termination of the Executive’s
employment (subject to applicable withholdings and deductions), plus, if the
Executive timely elects to continue his health, dental and/or vision insurance
coverage under COBRA, the Executive shall be eligible to receive after-tax cash
payments equal to the difference between his COBRA continuation coverage
premiums and the amount of premiums paid by similarly-situated active employees
of the Company under the Company’s health, dental and/or vision insurance plans,
for a period of twelve (12) months following the Executive’s date of termination
of employment, to be paid in equal installments on the Company’s regular pay
dates (subject to applicable tax withholdings and deductions).

For purposes of this Agreement, “Base Cash Compensation” shall mean the highest
annual Base Salary in effect for the Executive.

 

  (c)

Notwithstanding anything to the contrary set forth herein, if the Executive’s
employment is terminated by the Company pursuant to Section 6(c) within six
(6) months prior to, or one (1) year following, a Change in Control (as defined
below), the Executive shall be entitled to, in lieu of the payments to be made
pursuant to Section 8(b)(iv), an amount equal to the Executive’s Annual Cash
Compensation (as defined below) (subject to applicable withholdings and
deductions), less any payment already received pursuant to Section 8(b)(iv)
(“Change of Control Severance Pay” and, together with Base Severance Pay,
“Severance Pay”), which shall be payable in accordance with the normal payroll
practices of the Company in equal installments on the Company’s regular pay
dates for one (1) year following termination of the Executive’s employment,
plus, if the Executive elects to continue his health, dental and/or vision
insurance coverage under COBRA, the Executive shall be eligible to receive
after-tax cash payments equal to the difference between his COBRA continuation
coverage premiums and the amount of premiums paid by similarly-situated active
employees of the Company under the Company’s health, dental and/or vision
insurance plans, payable in equal installments on the Company’s regular pay
dates (subject to applicable tax withholdings and deductions) until one (1) year
following the termination of the Executive’s employment. As used herein, a
“Change in Control” shall be deemed to have occurred if (i) any “person” (as
such term is used in Sections 13(d) and 14(d) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”)), other than a trustee or other fiduciary
holding securities under an employee benefit plan of Addus HomeCare, or a
corporation owned directly or indirectly by the stockholders of Addus HomeCare
in substantially the same proportions as their ownership of stock of Addus
HomeCare, becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of Addus HomeCare
representing more than 50% of the total voting power represented by Addus
HomeCare’s then outstanding securities that vote

 

7



--------------------------------------------------------------------------------

  generally in the election of directors (referred to herein as “Voting
Securities”); or (ii) after the date of this Agreement, the stockholders of
Addus HomeCare approve (x) a merger or consolidation of Addus HomeCare with any
other corporation, other than a merger or consolidation that would result in the
Voting Securities of Addus HomeCare outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into Voting Securities of the surviving entity) more than 50% of the total
voting power represented by the Voting Securities of Addus HomeCare or such
surviving entity outstanding immediately after such merger or consolidation, or
(y) a plan of complete liquidation of Addus HomeCare or an agreement for the
sale or disposition by Addus HomeCare of (in one transaction or a series of
transactions) all or substantially all of Addus HomeCare’s assets.

For purposes of this Agreement, “Annual Cash Compensation” shall mean the sum of
(a) the highest annual Base Salary in effect for the Executive and (b) the
greater of (i) the Executive’s bonus for the most recently-completed year, if
any, or (ii) the annualized amount of the Executive’s target bonus for the then
current year.

 

  (d) The Executive acknowledges and agrees that the Company’s obligations to
make payments pursuant to Sections 8(b)(iv) and 8(c) above are expressly
conditioned on the Executive timely executing, delivering and not revoking a
customary general release in form and substance satisfactory to the Company
within the period that is sixty (60) days following the date of the Executive’s
termination of employment or service with the Company. To the extent that such
sixty (60) day period spans two (2) calendar years, no payment of any severance
amount or benefit that is (i) considered to be nonqualified deferred
compensation within the meaning of Section 409A of the Internal Revenue Code of
1986, as amended, and the regulations and guidance promulgated thereunder
(collectively, “Code §409A”) and (ii) conditioned upon the release, shall be
made before the first day of the second calendar year, regardless of when the
release is actually executed and returned to the Company.

 

  9. Covenants of the Executive.

 

  (a) No Conflicts. The Executive represents and warrants that he is not
personally subject to any agreement, order or decree that restricts his
acceptance of this Agreement and performance of his duties with the Company
hereunder.

 

  (b)

Non-Competition; Non-Solicitation. During the Employment Term and during the
Restrictive Period (as defined below), the Executive shall not, without the
prior written consent of the Company, directly or indirectly, in

 

8



--------------------------------------------------------------------------------

  any capacity whatsoever, either on his own behalf or on behalf of any other
person or entity whom he may manage, control, participate in, consult with,
render services for or be employed or associated, compete with the Business (as
defined below) in any of the following described manners:

(i) Engage in, assist or have any interest in, as principal, consultant,
advisor, agent, financier or employee, any business entity that is, or that is
about to become engaged in, providing goods or services in competition with the
Addus HealthCare Group within a geographic radius of fifty (50) miles from any
Addus HealthCare Group branch office;

(ii) Solicit or accept any business (or help any other person solicit or accept
any business) from any person or entity that on the Effective Date is a customer
of the Addus HealthCare Group or during the Employment Term becomes a customer
of the Addus HealthCare Group, other than a customer that does not engage in the
Business;

(iii) Induce or attempt to induce any employee of the Addus HealthCare Group to
terminate such employee’s relationship with the Addus HealthCare Group or in any
way interfere with the relationship between the Addus HealthCare Group and any
employee thereof; or

(iv) Induce or attempt to induce any customer, referral source, supplier,
vendor, licensee or other business relation of the Addus HealthCare Group to
cease doing business with the Addus HealthCare Group, or in any way interfere
with the relationship between any such customer, referral source, supplier,
vendor, licensee or business relation, on the one hand, and the Addus HealthCare
Group, on the other hand.

For purposes hereof, the term “Business” means the business of providing home
care services of the type and nature that the Addus HealthCare Group then
performed and/or any other business activity in which the Addus HealthCare Group
then performed or program or service then under active development proposed to
be performed and/or any other business activity in which the Addus HealthCare
Group becomes engaged in on or after the date hereof while the Executive is
employed by the Company.

For purposes hereof, the term “Restrictive Period” means the period beginning on
the date on which the Executive’s employment is terminated by the Company or the
Executive for any reason and ending on the first anniversary of such date.

Notwithstanding the foregoing provisions, nothing herein shall prohibit the
Executive from owning one percent (1%) or less of any securities of a
competitor, if such securities are listed on a nationally recognized securities
exchange or traded over-the-counter. If, at the time of

 

9



--------------------------------------------------------------------------------

enforcement of this Section 9(b), a court holds that the restrictions stated
herein are unreasonable under the circumstances then existing, the parties
hereto agree that the maximum period, scope or geographic area reasonable under
such circumstances shall be substituted for the stated period, scope or area
determined to be reasonable under the circumstances by such court.

 

  (c) Non-Disclosure. The Executive recognizes and acknowledges that he will
have access to certain confidential and proprietary information of Addus
HealthCare Group, including, but not limited to, Trade Secrets (as defined
below) and other proprietary commercial information, and that such information
constitutes valuable, special and unique property of Addus HealthCare Group. The
Executive agrees that he will not, for any reason or purpose whatsoever, except
in the performance of his duties hereunder, or as required by law, disclose any
of such confidential information to any person, entity or governmental authority
without express authorization of the Company. The Executive further agrees that
he shall not, at any time during the Employment Term or thereafter, without the
express prior written consent of the Company, directly or indirectly, in any
capacity whatsoever, either on his own behalf or on behalf of any other person
or entity that he manages, controls, participates in, consults with, renders
services for or is employed by or associated with, disclose or use, except when
necessary to further the interests of the Business, any Trade Secret of the
Addus HealthCare Group, whether such Trade Secret is in the Executive’s memory
or embodied in writing or other physical form. For purposes of this Agreement,
“Trade Secret” means any information, not generally known to, and not readily
ascertainable by proper means by, other persons who can obtain economic value
from its disclosure or use and is the subject of efforts to maintain its secrecy
that are reasonable under the circumstances, including, but not limited to,
(i) trade secrets; (ii) information concerning the business or affairs of the
Addus HealthCare Group, including its products or services, fees, costs, and
pricing structures, charts, manuals and documentation, databases, accounting and
business models, designs, analyses, drawings, photographs and reports, computer
software, copyrightable works, inventions, devices, new developments, methods
and processes, whether patentable or unpatentable and whether or not reduced to
practice, sales records and other proprietary commercial information;
(iii) information concerning actual and prospective clients and customers of the
Addus HealthCare Group, including client and customer lists and other
compilations; and (iv) information concerning employees, contractors and vendors
of the Addus HealthCare Group, including personal information and information
concerning the compensation or other terms of employment of such individuals.
“Trade Secret,” however, shall not include general “know-how” information
acquired by the Executive during the course of his employment that could have
been obtained by him from public sources without the expenditure of significant
time, effort and expense.

 

10



--------------------------------------------------------------------------------

  (d) Covenant Regarding Confidential and Proprietary Information. The Executive
will promptly disclose in writing to the Company each improvement, discovery,
idea, invention, and each proposed publication of any kind whatsoever, relating
to the Business made or conceived by the Executive either alone or in
conjunction with others while employed hereunder if such improvement, discovery,
idea, invention or publication results from or was suggested by such employment
(whether or not patentable and whether or not made or conceived at the request
of or upon the suggestion of the Company, and whether or not during his usual
hours of work, whether in or about the premises of the Addus HealthCare Group
and whether prior or subsequent to the execution hereof). The Executive will not
disclose any such improvement, discovery, idea, invention or publication to any
person, entity or governmental authority, except to the Company. Each such
improvement, discovery, idea, invention and publication shall be the sole and
exclusive property of, and is hereby assigned by the Executive to, the Company,
and at the request of the Company, the Executive will assist and cooperate with
the Company and any person or entity from time to time designated by the Company
to obtain for the Company or its designee the grant of any letters patent in the
United States of America and/or such other country or countries as may be
designated by the Company, covering any such improvement, discovery, idea,
invention or publication and will in connection therewith execute such
applications, statements, assignments or other documents, furnish such
information and data and take all such other action (including, without
limitation, the giving of testimony) as the Company may from time to time
reasonably request. The foregoing provisions of this Section 9(d) shall not
apply to any improvement, discovery, idea, invention of publication for which no
equipment, supplies, facilities or confidential and proprietary information of
Addus HealthCare Group was used and that was developed entirely on the
Executive’s own time, unless (x) the improvement, discovery, idea, invention or
publication relates to the Business or the actual or demonstrably anticipated
research or development of the Business, or (y) the improvement, discovery,
idea, invention or publication results from any work performed by the Executive
for the Addus HealthCare Group.

 

  (e) Non-Disparagement. The Executive agrees that, during the Employment Term
and the Restrictive Period, he will not make any statement, either in writing or
orally, that is communicated publicly or is reasonably likely to be communicated
publicly and that is reasonably likely to disparage or otherwise harm the
business or reputation of the Addus HealthCare Group, or the reputation of any
of its current or former directors, officers, employees or stockholders.

 

  (f)

Return of Documents and Other Property. Upon termination of employment, the
Executive shall return all originals and copies of books, records, documents,
customer lists, sales materials, tapes, keys, credit

 

11



--------------------------------------------------------------------------------

  cards and other tangible property of Addus HealthCare Group within the
Executive’s possession or under his control.

 

  (g) Remedies for Breach. In the event of a breach or threat of a breach of the
provisions of this Section 9, the Executive hereby acknowledges that such breach
or threat of a breach will cause the Company to suffer irreparable harm and that
the Company shall be entitled to an injunction restraining the Executive from
breaching such provisions; but the foregoing shall not be construed as
prohibiting the Company from having available to it to any other remedy, either
at law or in equity, for such breach or threatened breach, including, but not
limited to, the immediate cessation of employment and any remaining Severance
Pay and benefits pursuant to Section 8 and the recovery of damages from the
Executive and the notification of any employer or prospective employer of the
Executive as to the terms and conditions hereof (without limiting or affecting
the Executive’s obligations under the other paragraphs of this Section 9).

 

  (h) Acknowledgment. The Executive acknowledges that he will be directly and
materially involved as a senior executive in all important policy and
operational decisions of Addus HealthCare Group. The Executive further
acknowledges that the scope of the foregoing restrictions has been specifically
bargained between the Company and the Executive, each being fully informed of
all relevant facts. Accordingly, the Executive acknowledges that the foregoing
restrictions of this Section 9 are fair and reasonable, are minimally necessary
to protect Addus HealthCare Group, its stockholders and the public from the
unfair competition of the Executive who, as a result of his employment with the
Company, will have had access to the most confidential and important information
of Addus HealthCare Group, its Business and future plans. The Executive
furthermore acknowledges that no unreasonable harm or injury will be suffered by
him from enforcement of the covenants contained herein and that he will be able
to earn a reasonable livelihood following termination of his employment
notwithstanding enforcement of the covenants contained herein.

 

  (i) Right of Set Off. In the event of a breach by the Executive of the
provisions of this Agreement, the Company is hereby authorized at any time and
from time to time, to the fullest extent permitted by law, and after ten
(10) days prior written notice to the Executive, to set-off and apply any and
all amounts at any time held by the Company on behalf of the Executive and all
indebtedness at any time owing by the Addus HealthCare Group to the Executive
against any and all of the obligations of the Executive now or hereafter
existing, to the extent such set-off would not result in a penalty under Code
§409A with regard to amounts that are deemed deferred compensation under Code
§409A.

 

12



--------------------------------------------------------------------------------

  10. Prior Agreement.

This Agreement supersedes and is in lieu of any and all other employment
arrangements between the Executive and the Company or its predecessor or any
subsidiary and any and all such employment agreements and arrangements are
hereby terminated and deemed of no further force or effect.

 

  11. Assignment.

Neither this Agreement nor any rights or duties of the Executive hereunder shall
be assignable by the Executive and any such purported assignment by him shall be
void. The Company may assign all or any of its rights hereunder.

 

  12. Notices.

Unless specified in this Agreement, all notices and other communications
hereunder shall be in writing and shall be deemed given upon receipt or refusal
thereof if delivered personally, sent by overnight courier service, mailed by
registered or certified mail (return receipt requested), postage prepaid, or
emailed to the other party’s email address on the Company’s computer network.
Notice to their party hereto, if mailed or sent by overnight courier service,
shall be to the following addresses:

 

  (a) if to the Executive, to:

James “Zeke” Zoccoli

2114 Rheims Drive

Carrollton, TX 75006

 

  (b) if to the Company, to:

Addus HealthCare, Inc.

6801 Gaylord Parkway

Suite 110

Frisco, TX 75034

Attention: CEO

with a copy, which shall not constitute notice, to:

Bass Berry & Sims PLC

150 Third Avenue South

Suite 2800

Nashville, TN 37201

Attention: David Cox, Esq.

Telephone: (615) 742-6299

Facsimile: (615) 742-2864

E-mail: dcox@bassberry.com

Any party may change its address for notice by giving all other parties notice
of such change pursuant to this Section 12.

 

13



--------------------------------------------------------------------------------

  13. Amendment.

This Agreement may not be changed, modified or amended except in writing signed
by both parties to this Agreement.

14. Waiver of Breach.

The waiver by either party of the breach of any provision of this Agreement
shall not operate or be construed as a waiver of any subsequent breach by either
party.

 

  15. Invalidity of Any Provision.

The provisions of this Agreement are severable, it being the intention of the
parties hereto that should any provision hereof be invalid or unenforceable,
such invalidity or enforceability of any provisions shall not affect the
remaining provisions hereof, but the same shall remain in full force and effect
as if such invalid or unenforceable provision or provisions were omitted.

 

  16. 409A Compliance.

This Agreement is intended to comply with or be exempt from Code §409A, and
accordingly, to the maximum extent permitted, this Agreement shall be
interpreted to be in compliance with or exempt from Code §409A. Notwithstanding
any other provision to the contrary, a termination of employment with the
Company shall not be deemed to have occurred for purposes of any provision of
this Agreement providing for the payment of “deferred compensation” (as such
term is defined in §409A) upon or following a termination of employment unless
such termination is also a “separation from service” from the Company within the
meaning of Code §409A and Section 1.409A-1(h) of the Treasury Regulations and,
for purposes of any such provision of this agreement, references to a
“separation,” “termination,” “termination of employment or like terms shall mean
“separation from service.” If the Executive is a specified employee within the
meaning of that term under Code §409A, then with regard to any payment that is
considered non-qualified deferred compensation under Code §409A and payable on
account of a separation from service, such payment shall be made on the date
which is the earlier of (i) the expiration of the six (6)-month period measured
from the date of such separation from service, and (ii) the date of the
Executive’s death (the “Delay Period”) to the extent required under Code §409A.
Upon the expiration of the Delay Period, all payments delayed shall be paid to
the Executive in a lump sum, and all remaining payments due under this Agreement
shall be paid or provided for in accordance with the normal payment dates
specified herein. To the extent any reimbursements or in-kind benefits under
this Agreement constitute non-qualified deferred compensation for purposes of
Code §409A, (i) all such expenses or other reimbursements under this Agreement
shall be made on or prior to the last day of the taxable year following the
taxable year in which such expenses were incurred by the Executive, (ii) any
right to such reimbursement or in kind benefits is not subject to liquidation or
exchange for another benefit and (iii) no such reimbursement, expenses eligible
for reimbursement or in-kind benefits provided in any taxable year shall in any
way affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year. For purposes of Code §409A, the Executive’s
right to receive any installment payment pursuant to this Agreement shall be
treated as a right to receive a series of separate and distinct payments. In no

 

14



--------------------------------------------------------------------------------

event shall any payment under this Agreement that constitutes non-qualified
deferred compensation for purposes of Code §409A be subject to offset,
counterclaim or recoupment by any other amount unless otherwise permitted by
Code §409A.

 

  17. Governing Law.

This Agreement shall be governed by, and construed, interpreted and enforced in
accordance with the laws of the State of Texas as applied to agreements entirely
entered into and performed in Texas by Texas residents exclusive of the conflict
of laws provisions of any other state.

 

  18. Arbitration.

Except as set forth below, any controversy or claim arising out of or relating
to this Agreement (including, without limitation, as to arbitrability and any
disputes with respect to the Executive’s employment with the Company or the
termination of such employment), or the breach thereof, shall be settled by
arbitration in accordance with the Commercial Arbitration Rules of the American
Arbitration Association in effect as of the date of filing of the arbitration
administered by a person authorized to practice law in the State of Texas and
mutually selected by the Company and the Executive (the “Arbitrator”). If the
Company and the Executive are unable to agree upon the Arbitrator within fifteen
(15) days, they shall each select an arbitrator within fifteen (15) days, and
the arbitrators selected by the Company and the Executive shall appoint a third
arbitrator to act as the Arbitrator within fifteen (15) days (at which point the
Arbitrator alone shall judge the controversy or claim). The arbitration hearing
shall commence within ninety (90) calendar days after the Arbitrator is
selected, unless the Company and the Executive mutually agree to extend this
time period. The arbitration shall take place in Dallas, Texas. The Arbitrator
will have full power to give directions and make such orders as the Arbitrator
deems just. Nonetheless, the Arbitrator explicitly shall not have the authority,
power, or right to alter, change, amend, modify, add, or subtract from any
provision of this Agreement except pursuant to Section 15. The Arbitrator shall
issue a written decision that sets forth the essential findings and conclusions
upon which the Arbitrator’s award or decision is based within thirty (30) days
after the conclusion of the arbitration hearing. The agreement to arbitrate will
be specifically enforceable. The award rendered by the Arbitrator shall be final
and binding (absent fraud or manifest error), and any arbitration award may be
enforced by judgment entered in any court of competent jurisdiction. The Company
and the Executive shall each pay one-half (1/2) of the fees of the Arbitrator.
Notwithstanding anything set forth above to the contrary, in the event that the
Company seeks injunctive relief and/or specific performance to remedy a breach,
evasion, violation or threatened violation of this Agreement, the Executive
irrevocably waives his right, if any, to have any such dispute decided by
arbitration or in any jurisdiction or venue other than a state or federal court
in the State of Texas. For any such action, the Executive further irrevocably
consents to the personal jurisdiction of the state and federal courts in the
State of Texas.

 

  19. WAIVER OF JURY TRIAL.

NO PARTY TO THIS AGREEMENT OR ANY ASSIGNEE, SUCCESSOR, HEIR OR PERSONAL
REPRESENTATIVE OF A PARTY SHALL SEEK A JURY TRIAL IN ANY

 

15



--------------------------------------------------------------------------------

LAWSUIT, PROCEEDING, COUNTERCLAIM, OR ANY OTHER LITIGATION PROCEDURE BASED UPON
OR ARISING OUT OF THIS AGREEMENT OR ANY OF THE ANCILLARY AGREEMENTS OR THE
DEALINGS OR THE RELATIONSHIP BETWEEN THE PARTIES. NO PARTY WILL SEEK TO
CONSOLIDATE ANY SUCH ACTION, IN WHICH A JURY TRIAL HAS BEEN WAIVED, WITH ANY
OTHER ACTION IN WHICH A JURY TRIAL CANNOT OR HAS NOT BEEN WAIVED. THE PROVISIONS
OF THIS SECTION 19 HAVE BEEN FULLY DISCUSSED BY THE PARTIES HERETO, AND THESE
PROVISIONS SHALL BE SUBJECT TO NO EXCEPTIONS. NO PARTY HERETO HAS IN ANY WAY
AGREED WITH OR REPRESENTED TO ANY OTHER PARTY HERETO THAT THE PROVISIONS OF THIS
SECTION 19 WILL NOT BE FULLY ENFORCED IN ALL INSTANCES.

[Remainder of Page Intentionally Left Blank]

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

ADDUS HEALTHCARE, INC. By:  

/s/ R. Dirk Allison

Name:         R. Dirk Allison Title:           President & Chief Executive
Officer

/s/ James Zoccoli

James Zoccoli

Signature page to Zoccoli Employment Agreement



--------------------------------------------------------------------------------

Exhibit A

Employment Duties

The Executive shall have those duties set forth below in “Chief Information
Officer Job Description” and such other duties and responsibilities which are
assigned to the Executive by the President and CEO or the Board of Directors and
which are appropriate for the position of the Executive.

The Executive shall be subject to the authority of the Board of Directors and
shall report directly to the President and CEO of the Company. The Executive
shall also perform such further duties as are incidental to or implied from the
foregoing, consistent with the background, training, and qualifications of the
Executive or which may be reasonably determined by the CEO or the Board of
Directors to be in the best interests of the Addus HealthCare Group.

The Executive shall have the authority to recommend and implement appropriate
corporate policies and procedures, and execute employment, procurement and other
appropriate decisions, in each case, commensurate with his role as Chief
Information Officer, subject to oversight by the President and CEO and Board of
Directors.

Job Description

Chief Information Officer

Addus HealthCare, Inc.

Position Summary

The Chief Information Officer (“CIO”) will be a visionary that will leverage
Information Technology (“IT”) systems to lead the Company to the next stage of
its evolution. The CIO will be responsible for providing the strategic vision
and leadership for the Company’s information systems function, and directing the
development and execution of all IT programs and initiatives. The CIO will
direct the planning and implementation of enterprise IT systems in support of
business operations, and the development of IT solutions to improve business
development, service quality and cost control.

Senior management views IT as a critical competitive advantage and, because of
this, the CIO and the information services department are viewed as potentially
having a significant impact on the Company’s future growth and success. The CIO
will develop an overall information systems plan for the Company that will align
information services’ priorities and capabilities with the needs of the
business. In carrying out these responsibilities, the CIO will work closely with
other Company executives, serve as a key member of the senior management team,
and communicate the “vision” for information services within the Company. The
CIO must be able to develop and maintain excellent working relationships with
the executive team and, in essence, be viewed as a business partner by the
users. The CIO will ensure that the Company’s return on the investment in
information systems and network-based technologies are maximized. He will also
ensure that the IT function is customer service oriented and that solutions
implemented are user friendly and employees are well trained in the systems to
optimize its benefits.



--------------------------------------------------------------------------------

The CIO will be expected to anticipate changes in the business and routinely
identify opportunities to use new information systems technology as a means of
maximizing productivity and profitability in all areas. He will serve as a
counselor to and catalyst for other senior executives in identifying areas for
IT improvement that will result in operational efficiencies, increased
productivity and profitable use of evolving information systems and
communications technologies. He will work with other executives in the Company
to continually prioritize the information systems needs of the Company and will
recommend specific new IT enhancement and implementation projects. It will be
critical for this individual to maintain an awareness of evolving technologies
and be able to determine how they might be utilized to solve overall business
problems.

Key Responsibilities

Strategy & Planning

 

  •   As a member of the senior executive team, support the Company’s strategic
and operational governance processes.

 

  •   Create a technology vision that establishes the strategic, tactical and
philosophical framework for the Information Systems Department functions.

 

  •   Lead the Information Systems Department strategic and operational planning
process in support of the Company’s objectives, promoting innovation,
prioritizing initiatives, and coordinating the evaluation, deployment and
management of current and future IT systems across the organization.

 

  •   Establish annual Information Systems Department objectives, and direct the
development and revision of operating policies and procedures.

 

  •   Develop and maintain an Information Systems Department organizational
structure and a strong team that supports the IT needs of the business.

 

  •   Identify opportunities for the appropriate and cost-effective investment
of financial resources in IT systems and resources, including staffing,
sourcing, purchasing and in-house development.

 

  •   As appropriate, assess and recommend on the improvements/re-engineering of
the Information Systems organization.

•     Develop, monitor and control the Information Systems annual operating and
capital budgets, and develop business case justifications and cost/benefit
analyses for IT spending and initiatives.

 

  •   Direct the development and execution of an enterprise-wide disaster
recovery and business continuity plan.

Acquisition, Development & Deployment



--------------------------------------------------------------------------------

  •   Coordinate and facilitate consultation with stakeholders to define
business and systems opportunities and requirements for new technology
implementations.

 

  •   Approve, prioritize and control projects and the project portfolio as they
relate to the selection, acquisition, development and installation of major
information systems.

 

  •   Review hardware and software acquisition and maintenance contracts, and
pursue master agreements to capitalize on economies of scale.

 

  •   Define and communicate Company plans, policies and standards for
acquiring, implementing, and operating IT systems.

 

  •   Document, present, and communicate information system implementation
project status and budgets in a clear and concise manner both formally and
informally.

Operational Management

 

  •   Ensure continuous delivery of IT services through oversight of service
level agreements with end users and monitoring of IT systems performance.

 

  •   Ensure IT policies, procedures and systems comply with HIPAA and
Sarbanes-Oxley requirements, as well as other applicable laws and regulations.

 

  •   Establish lines of control for current and proposed information systems.

 

  •   Keep current with trends and issues in IT and the healthcare industry,
including current and emerging technologies, opportunities and risks pertinent
to the current and future interests of the Company. Advise, counsel, and educate
executives and management on the competitive or financial impact of these trends
and issues.

 

  •   Promote and oversee strategic relationships between internal IT resources
and external entities, including government, vendors and partner organizations.

 

  •   Direct the recruitment, development and retention of Information Systems
Department staff in accordance with corporate budgetary objectives and personnel
policies.



--------------------------------------------------------------------------------

Exhibit B

Bonus

The Executive is eligible to receive a bonus with a target amount of 75% of the
Executive’s annual Base Salary during the applicable calendar year (pro-rated
for any partial year), based on the Company’s evaluation of the Executive’s
performance compared to established Company and/or individual objectives, in
each case, at the discretion of the Compensation Committee of the Board of
Directors. The Compensation Committee shall review and establish the objectives
and threshold, target and maximum levels with respect to such objectives
annually.